          Case 2:16-cv-01525-APG-NJK Document 135 Filed 03/22/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 CHRISTOPHER EDWARD FERGUSON,                          Case No.: 2:16-cv-01525-APG-NJK

 4          Plaintiff                                 Order Directing Defendant LVMPD to
                                                             Manually File Exhibits
 5 v.

 6 CHAD BAKER, et al.,

 7          Defendants

 8         Defendant Las Vegas Metropolitan Police Department (Metro) filed a notice that it

 9 manually filed video exhibits with the court. ECF No. 134. But no actual exhibits were delivered

10 to the court.

11         I THEREFORE ORDER that if Metro wants me to consider the video exhibits to its

12 motion for summary judgment (ECF No. 92), then it must physically file the video exhibits with

13 the court no later 2:00 p.m. on Tuesday, March 23, 2021.

14         DATED this 22nd day of March, 2021.

15

16
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
